 


114 HR 2517 IH: Powering American Jobs Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2517 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Kelly of Pennsylvania (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend certain expiring energy tax incentives. 
 
 
1.Short title, etc 
(a)Short titleThis Act may be cited as the Powering American Jobs Act of 2015.  (b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title, etc. Sec. 2. Extension and modification of credit for nonbusiness energy property. Sec. 3. Extension of excise tax credits relating to certain fuels. Sec. 4. Extension of credit for alternative fuel vehicle refueling property. Sec. 5. Extension of incentives for biodiesel and renewable diesel. Sec. 6. Equalization of excise tax on liquefied natural gas and liquefied petroleum gas.  2.Extension and modification of credit for nonbusiness energy property (a)In generalSection 25C(g)(2) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(b)Updated Energy Star requirements for windows, doors, skylights, and roofing 
(1)In generalSection 25C(c)(1) is amended by striking which meets and all that follows through requirements).  (2)Energy efficient building envelope componentSection 25C(c) is amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by inserting after paragraph (1) the following new paragraph: 
 
(2)Energy efficient building envelope componentThe term energy efficient building envelope component means a building envelope component which meets— (A)applicable Energy Star program requirements, in the case of a roof or roof products, 
(B)version 6.0 Energy Star program requirements, in the case of an exterior window, a skylight, or an exterior door, and  (C)the prescriptive criteria for such component established by the 2009 International Energy Conservation Code, as such Code (including supplements) is in effect on the date of the enactment of the American Recovery and Reinvestment Tax Act of 2009, in the case of any other component.. 
(3)Conforming amendmentSection 25C(c)(3)(D), as so redesignated, is amended to read as follows:  (D)any roof or roof products which are installed on a dwelling unit and are specifically and primarily designed to reduce the heat gain of such dwelling unit.. 
(c)Separate standards for tankless and storage water heatersSection 25C(d)(3)(D) is amended by striking which has either and all that follows and inserting “which has—  (i)in the case of a natural gas, propane, or oil storage water heater, an energy factor of at least 0.80 or a thermal efficiency of at least 90 percent, 
(ii)in the case of an electric heat pump storage water heater, an energy factor of at least 2.0,  (iii)effective April 16, 2015, in the case of a natural gas, propane, or oil storage water heater, with a rated Btu input of no more than 75,000 Btu/hr, an energy factor of at least 0.80 or, with a rated Btu input greater than 75,000 Btu/hr, a thermal efficiency of at least 90 percent, 
(iv)effective April 16, 2015, in the case of an electric heat pump storage water heater, with a water storage capacity equal to or less than 55 gallons, an energy factor of at least 2.0 or, with a water storage capacity equal to or greater than 55 gallons, an energy factor of at least 2.2, and  (v)in the case of any other water heater, an energy factor of at least 0.90 or a thermal efficiency of at least 90 percent, and. 
(d)Modification of testing standards for biomass stovesSection 25C(d)(3)(E) is amended by inserting before the period the following: , when tested using the higher heating value of the fuel and in accordance with the Canadian Standards Administration B415.1 test protocol.  (e)Modifications to residential energy property expenditures (1)Qualified natural gas, propane, or oil furnaces or hot water boilersSection 25C(d)(4) is amended to read as follows: 
 
(4)Qualified natural gas, propane, or oil furnace or hot water boilerThe term qualified natural gas, propane, or oil furnace or hot water boiler means— (A)a natural gas or propane furnace which achieves an annual fuel utilization efficiency rate of not less than 95, 
(B)a natural gas or propane hot water boiler which achieves an annual fuel utilization efficiency rate of not less than 90, and  (C)an oil furnace or hot water boiler which— 
(i)achieves an annual fuel utilization efficiency rate of not less than 87, and  (ii) (I)in the case of a hot water boiler, is installed with an indirect water heater, and 
(II)in the case of a furnace, is installed with an electronically commutated blower motor..  (f)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014. 
3.Extension of excise tax credits relating to certain fuels 
(a)Excise tax credits and outlay payments for biodiesel and renewable diesel fuel mixtures 
(1)Section 6426(c)(6) is amended by striking December 31, 2014 and inserting December 31, 2016.  (2)Section 6427(e)(6)(B) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(b)Extension of alternative fuels excise tax credits 
(1)In generalSections 6426(d)(5) and  6426(e)(3) are each amended by striking December 31, 2014 and inserting December 31, 2016.  (2)Outlay payments for alternative fuelsSection 6427(e)(6)(C) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(c)Effective datesThe amendments made by this section shall apply to fuel sold or used after December 31, 2014.  (d)Special rule for certain periods during 2015Notwithstanding any other provision of law, in the case of— 
(1)any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code of 1986 for periods after December 31, 2014, and before the date of the enactment of this Act, and  (2)any alternative fuel credit properly determined under section 6426(d) of such Code for such periods, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code.
4.Extension of credit for alternative fuel vehicle refueling property 
(a)In generalSection 30C(g) is amended by striking December 31, 2014 and inserting December 31, 2016.  (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014. 
5.Extension of incentives for biodiesel and renewable diesel 
(a)Credits for biodiesel and renewable diesel used as fuelSection 40A(g) is amended by striking December 31, 2014 and inserting December 31, 2016.  (b)Effective dateThe amendment made by this section shall apply to fuel sold or used after December 31, 2014. 
6.Equalization of excise tax on liquefied natural gas and liquefied petroleum gas 
(a)Liquefied petroleum gas 
(1)In generalSection 4041(a)(2)(B) is amended by striking and at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following new clause:  (ii)in the case of liquefied petroleum gas, 18.3 cents per energy equivalent of a gallon of gasoline, and. 
(2)Energy equivalent of a gallon of gasolineSection 4041(a)(2) is amended by adding at the end the following:  (C)Energy equivalent of a gallon of gasolineFor purposes of this paragraph, the term energy equivalent of a gallon of gasoline means, with respect to a liquefied petroleum gas fuel, the amount of such fuel having a Btu content of 115,400 (lower heating value).. 
(b)Liquefied natural gas 
(1)In generalSection 4041(a)(2)(B), as amended by subsection (a)(1), is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and and by inserting after clause (iii) the following new clause:  (iv)in the case of liquefied natural gas, 24.3 cents per energy equivalent of a gallon of diesel.. 
(2)Energy equivalent of a gallon of dieselSection 4041(a)(2), as amended by subsection (a)(2), is amended by adding at the end the following:  (D)Energy equivalent of a gallon of dieselFor purposes of this paragraph, the term energy equivalent of a gallon of diesel means, with respect to a liquefied natural gas fuel, the amount of such fuel having a Btu content of 128,700 (lower heating value). For purposes of the preceding sentence, a Btu content of 128,700 (lower heating value) is equal to 6.06 pounds of liquefied natural gas.. 
(3)Conforming amendmentsSection 4041(a)(2)(B)(iv), as redesignated by subsection (a)(1) and paragraph (1), is amended— (A)by striking liquefied natural gas,, and 
(B)by striking peat), and and inserting peat) and.  (c)Effective dateThe amendments made by this section shall apply to any sale or use of fuel after September 30, 2015. 
 
